DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that Zhang discloses two indicators and not one and therefore not reading on the limitation “… signaling indicates one piece of spatial information…”. The Examiner respectfully disagrees. The claim has been given a broad and very reasonable interpretation. Zhang clearly shows indication of one piece of spatial information. The claims do not exclude extra indications of spatial information.
Applicant argues “Zhang has not been shown to teach or suggest any relationship between the extra newly added bits that indicate the beam/QCL information of the PDCCH, and the beam/QCL indication of the current PDSCH”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “relationship between extra added bits…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Examiner would like to state that the claims do not require a relationship to be established with PDSCH beam/QCL information (spatial candidates). Zhang discloses RRC signaling indicating candidates of spatial information of a PDSCH as required in paragraph 0127 and Zhang clearly discloses that MAC-CE signaling provides the one piece of spatial information is one of the candidates of spatial information of the PDSCH in a current active bandwidth part in 0131, as stated, QCL indications configured for the PDSCH which corresponds to the control resource set as required by the claims. Arguments against static and dynamic indications are moot since the claims do not exclude the use of any manner of indications of spatial information. It should be noted that Zhang modifies the teachings of a first/current control resource set as disclosed in Guo. 
Thus, all the claimed and argued limitations have been met.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468